                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 DEFENSE DISTRIBUTED and SECOND                       §   Case No. 1:18-CV-637
 AMENDMENT FOUNDATION,                                §
                                                      §
                         Plaintiffs,
                                                      §
                                                      §
  v.
                                                      §
                                                      §
 GURBIR S. GREWAL, in his official capacity
                                                      §
 as the State of New Jersey’s Attorney General;
                                                      §
 MICHAEL FEUER, in his official capacity as
                                                      §
 the City of Los Angeles, California’s City
                                                      §
 Attorney; et al.,
                                                      §
                         Defendants.                  §


                                DEFENDANT MICHAEL FEUER’S
                                REQUEST FOR JUDICIAL NOTICE
______________________________________________________________________________



       Defendant Michael Feuer filed a Request for Judicial Notice (Dkt. 28) in support of his

initial Motion to Dismiss. That Request is referred to in his subsequent and currently pending

Motion to Dismiss First Amended Complaint (Dkt. 50). Later, when the Court found the initial

motion moot in light of the amended complaint, it also held that the previous Request for Judicial

Notice was moot. (Text order, 11/27/18). This Request for Judicial Notice is identical to the

previous request, so all such citations in the Motion to Dismiss First Amended Complaint can be

directly substituted for citations to this Request.

       Pursuant to Federal Rule of Evidence 201, Defendant Michael Feuer in his official

capacity as Los Angeles City Attorney, by and through his attorney, hereby requests that the
Court take judicial notice of the following facts in support of his Motion to Dismiss First

Amended Complaint:

   1. In the matter of State of Washington, et al., v. U.S. Dept. of State, et al., Case No. C18-

       1115RSL, the U.S. District Court for the Western District of Washington issued a

       Preliminary Injunction on August 27, 2018, which extended the restrictions of a July 31,

       2018 temporary restraining order enjoining the United State Department of State and

       other related defendants from “from implementing or enforcing the ‘Temporary

       Modification of Category I of the United States Munitions List’ and the letter to Cody R.

       Wilson, Defense Distributed, and the Second Amendment Foundation issued by the U.S.

       Department of State on July 27, 2018, and shall preserve the status quo ex ante as if the

       modification had not occurred and the letter had not been issued until further order of the

       Court.” As true and current copy of this Preliminary Injunction is attached as Exhibit 1.

   2. In the matter of Defense Distributed, et al., v. U.S. Dept. of State, et al., Case No, 1:15-

       CV-372-RP, the U.S. District Court for the Western District of Texas entered an Order on

       July 27, 2018 which denied the Movant’s Joint Emergency Motion to Intervene. A true

       and current copy of that Order is attached hereto as Exhibit 2.

   3. In the matter of Defense Distributed, et al., v. U.S. Dept. of State, et al., Case No, 1:15-

       CV-372-RP, the U.S. District Court for the Western District of Texas ordered the

       dismissal with prejudice of that matter on July 30, 2018, pursuant to the stipulation of the

       parties. A true and correct copy of that Order is attached hereto as Exhibit 3.



       Each of these facts is based on a formal action taken by a U.S. District Court as a matter

of record, and is therefore subject to judicial notice under Federal Rule of Evidence 201(b).
Defendant Michael Feuer respectfully requests that the Court take judicial notice of these facts

and their supporting documents.



Dated this 14th day of December, 2018              Respectfully Submitted,



 James P. Clark                                    Michael M. Walsh
 California Bar No. 64780                          California Bar No. 150865
 Los Angeles City Attorney’s Office                Los Angeles City Attorney’s Office
 200 North Main Street, 8th Floor                  200 North Main Street, 8th Floor
 Los Angeles, CA 90012                             Los Angeles, CA 90012
 Tel: (213) 978-8100                               Tel: (213) 978-2209 / Fax: (213) 978-0763
 james.p.clark@lacity.org                          michael.walsh@lacity.org


 Connie K. Chan                                    Jason P. Steed
 California Bar No. 284230                         Texas State Bar No. 24070671
 Los Angeles City Attorney’s Office                KILPATRICK TOWNSEND &
 200 North Spring Street, 14th Floor                   STOCKTON LLP
 Los Angeles, CA 90012                             2001 Ross Avenue, Suite 4400
 Tel: (213) 978-1864                               Dallas, TX 75201
 connie.chan@lacity.org                            Tel: (214) 922-7112; Fax: (214) 853-5731
                                                   jsteed@kilpatricktownsend.com

                                    COUNSEL OF RECORD
EXHIBIT 1
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 1 of 25



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      STATE OF WASHINGTON, et al.,

 9
                           Plaintiffs,
                                                                NO. C18-1115RSL
10
                     v.

11
      UNITED STATES DEPARTMENT OF                               PRELIMINARY INJUNCTION
      STATE, et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on the “Plaintiff States’ Motion for Preliminary

16   Injunction.” Dkt. # 43. A temporary restraining order was entered on July 31, 2018, enjoining
17   the federal defendants1 from implementing or enforcing a “Temporary Modification of Category
18
     I of the United States Munitions List” and a July 27, 2018, letter issued by the U.S. Department
19
     of State to Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation. The
20
     order also required the federal defendants to preserve the status quo ex ante as if the
21

22   modification had not occurred and the letter had not been issued. Pursuant to the limitations set

23   forth in Fed. R. Civ. P. 65, the matter was set for hearing on August 10, 2018, but the restraining
24   order was extended by agreement of the parties to August 28, 2018, to accommodate an August
25

26
            1
             The federal defendants are the United States Department of State, Michael R. Pompeo, the
27   Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema.
28   PRELIMINARY INJUNCTION - 1
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 2 of 25



 1   21, 2018, hearing date.
 2          Having considered the memoranda, declarations, and exhibits submitted by the parties, as
 3
     well as the amicus curiae submissions of the Brady Campaign to Prevent Gun Violence,
 4
     Everytown for Gun Safety, and Electronic Frontier Foundation,2 and having heard the arguments
 5

 6   of counsel, the Court finds as follows:

 7                              PRELIMINARY INJUNCTION STANDARD
 8          The standard for issuing a preliminary injunction is identical to the standard the Court
 9
     used when granting the temporary restraining order in this case. Thus, for purposes of the current
10
     motion, the Court considers the more developed record to determine whether plaintiffs (1) are
11
     likely to succeed on the merits of their APA claim; (2) are likely to suffer irreparable harm in the
12

13   absence of preliminary relief; (3) have shown that the balance of equities tips in their favor, and

14   (4) have shown that an injunction is in the public interest. Short v. Brown, 893 F.3d 671, 675
15   (9th Cir. 2018) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In the
16
     alternative, “if a plaintiff can only show that there are serious questions going to the merits – a
17
     lesser showing than likelihood of success on the merits – then a preliminary injunction may still
18
     issue if the balance of hardships tips sharply in the plaintiff’s favor, and the other two Winter
19

20   factors are satisfied.” Feldman v. Ariz. Sec. of State’s Office, 843 F.3d 366, 375 (9th Cir. 2016)

21   (quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)) (internal
22   quotation marks omitted, emphasis in original).3
23

24          2
                The requests for leave to file amicus curiae briefs (Dkt. # 46, # 47, and # 58) are GRANTED.
25          3
             The Court finds that the injunction plaintiffs seek is prohibitory in nature, rather than
26   mandatory. A prohibitory injunction maintains the status quo, which is generally described as the last,
     uncontested status which preceded the present controversy. GoTo.com, Inc. v. Walt Disney Co., 202
27   F.3d 1199, 1210 (9th Cir. 2000). In this case, the status quo existed before the federal defendants issued
28   PRELIMINARY INJUNCTION - 2
              Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 3 of 25



 1                         BACKGROUND AND PROCEDURAL HISTORY
 2          Since at least 2013, the federal government had taken the position that the Arms Export
 3
     Control Act (“AECA”), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of
 4
     computer aided design (“CAD”) data files that would allow the creation of guns and their
 5

 6   components with a 3D printer. When defendant Defense Distributed posted CAD files for

 7   various weapons on its website at the end of 2012, the Directorate of Defense Trade Controls
 8   (“DDTC”), which is part of the Department of State, notified Defense Distributed that the
 9
     publication may have been unauthorized and in violation of the AECA’s implementing
10
     regulations, the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The
11
     DDTC explained that making the CAD files available on the internet constituted a disclosure or
12

13   transfer of technical data to foreign persons and was considered an “export” subject to the

14   AECA and ITAR. The government advised Defense Distributed to remove the files from its
15   website and, if it believed the files were not properly subject to export control, to utilize the
16
     commodity jurisdiction (“CJ”) procedure to obtain an official determination from the DDTC.
17
            Defense Distributed filed a number of determination requests. When the DDTC failed to
18
     make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for
19

20   the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.

21   Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
22   side against the Department of State, the DDTC, and various federal employees on the other.
23
     Defense Distributed challenged the federal government’s power to regulate its publication of the
24
     CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
25

26

27   the temporary modification and letter on July 27, 2018.
28   PRELIMINARY INJUNCTION - 3
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 4 of 25



 1   system of prior restraints that was applied in an arbitrary manner in violation of Defense
 2   Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
 3
     filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
 4
     wanted to publish on the internet were technical data subject to the ITAR.
 5

 6          Defense Distributed filed a motion for preliminary injunction in the Texas litigation to

 7   preclude the federal government from imposing prepublication approval requirements on any of
 8   its CAD files. The federal government opposed the motion, arguing that:
 9
            !      “export of Defense Distributed’s CAD files could cause serious harm to U.S.
10
            national security and foreign policy interests” that “warrant subjecting [the files] to
11
            ITAR’s export licensing of technical data;”
12

13          !      Defense Distributed’s “CAD files constitute the functional equivalent of defense

14          articles: capable, in the hands of anyone who possesses commercially available 3D
15          printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
16
            modified to be virtually undetectable in metal detectors and other security equipment;”
17
            !      “The State Department is particularly concerned that [Defense Distributed’s]
18
            proposed export of undetectable firearms technology could be used in an assassination,
19

20          for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla

21          groups, or to compromise aviation security overseas in a manner specifically directed at
22          U.S. persons;” and
23
            !      both the government and the public “have a strong interest in curbing violent
24
            regional conflicts elsewhere in the world, especially when such conflict implicates the
25
            security of the United States and the world as a whole.”
26

27   Id., Dkt. # 32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-

28   PRELIMINARY INJUNCTION - 4
              Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 5 of 25



 1   Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
 2   the unrestricted export of Defense Distributed’s CAD files would result in the production of
 3
     plastic firearms that are fully operable and virtually undetectable by conventional security
 4
     measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes
 5

 6   would cause serious and long-lasting harm to the foreign policy and national security interests of

 7   the United States, that efforts to restrict the availability of defense articles to enemies of the
 8   United States would fail, that the proliferation of weapons and related technologies would
 9
     contribute to a more dangerous international environment, and that the export would undercut
10
     the domestic laws of nations that have more restrictive firearm controls and the United States’
11
     foreign relations with those nations would suffer. Id., Dkt. # 32-1 at ¶ 35.
12

13          The Honorable Robert L. Pitman denied the motion for preliminary injunction, noting that

14   Defense Distributed’s avowed purpose is to facilitate “global access to, and the collaborative
15   production of, information and knowledge related to the three-dimensional (‘3D’) printing of
16
     arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
17
     of conflict” and are of the type Congress authorized the President to regulate through the AECA.
18
     Id., Dkt. # 43 at 8-9 (emphasis in original). The Fifth Circuit affirmed, finding that “the State
19

20   Department’s stated interest in preventing foreign nationals - including all manner of enemies of

21   this country - from obtaining technical data on how to produce weapons and weapons parts”
22   constitutes “a very strong public interest in national defense and national security.” Defense
23
     Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458 (5th Cir. 2016).
24
            In April 2018, the federal government moved to dismiss Defense Distributed’s lawsuit,
25
     reiterating that what was at stake was “the United States’ ability to control the export of weapons
26

27   - a system of laws and regulations that seeks to ensure that articles useful for warfare or

28   PRELIMINARY INJUNCTION - 5
              Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 6 of 25



 1   terrorism are not shipped from the United States to other countries (or otherwise provided to
 2   foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
 3
     threaten U.S. national security, U.S. foreign policy interests, or international peace and
 4
     stability.” Defense Distributed v. U.S. Dep’t of State, C15-0372RP, Dkt. # 92 at 1 (W.D. Tex).
 5

 6   Later that month, the parties reached a tentative settlement agreement. Pursuant to the

 7   settlement, the Department of State changed course, abandoning its prior regulatory and
 8   litigation positions and allowing the private defendants, Defense Distributed, the Second
 9
     Amendment Foundation, and Conn Williamson, to publish on the internet CAD files for the
10
     automated production of 3D printed weapons. The federal government specifically agreed,
11
     among other things, to publish a notice of proposed rulemaking and final rule revising the United
12

13   States Munitions List (“USML”) to allow the distribution of the CAD files, to announce a

14   temporary modification of the USML to allow immediate distribution while the final rule was in
15   development, and to issue a letter to Defense Distributed and other defendants advising that the
16
     CAD files are approved for public release and unlimited distribution. The federal defendants also
17
     acknowledged and agreed that the temporary modification and letter “permits any United States
18
     person . . . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
19

20   announcement of the temporary modification and the issuance of the letter were to occur on or

21   before July 27, 2018. No findings of fact or other statements are provided in the agreement that
22   could explain the federal government’s dramatic change of position or that address, much less
23
     invalidate, its prior analysis regarding the likely impacts of publication on the United States’
24
     national security interests.
25
            On May 24, 2018, the federal defendants published the promised rulemaking notice, with
26

27   the public comment period ending on July 9, 2018. 83 Fed. Reg. 24,198 (May 24, 2018); 83 Fed.

28   PRELIMINARY INJUNCTION - 6
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 7 of 25



 1   Reg. 24,166 (May 24, 2018). The settlement agreement was signed on June 29, 2018, in the
 2   midst of the public comment period, but not made public until July 10, 2018. The temporary
 3
     modification was published and the letter to the private defendants was issued on July 27, 2018.
 4
            Three days after the temporary modification was published, eight states and the District of
 5

 6   Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in

 7   violation of the Administrative Procedure Act (“APA”) and the Tenth Amendment to the United
 8   States Constitution.4 After an expedited hearing, the Court found that plaintiffs had shown a
 9
     likelihood of success on the merits of their Administrative Procedure Act claim insofar as the
10
     temporary modification resulted in the removal of one or more items from the USML, that
11
     plaintiffs had shown a likelihood of irreparable injury if an injunction did not issue because
12

13   Defense Distributed had announced its intent to make the CAD files downloadable from its

14   website on August 1, 2018, and that the balance of hardships and the public interest tipped
15   sharply in plaintiffs’ favor.
16
                                                 DISCUSSION
17
            Plaintiffs’ request for a preliminary injunction is centered on its claim that the federal
18
     defendants violated the APA. The APA authorizes judicial review of final agency action and
19

20   provides that a “reviewing court shall . . . hold unlawful and set aside agency action, findings,

21   and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
22   accordance with law; . . . in excess of statutory jurisdiction, authority, or limitations; . . . [or]
23
     without observance of procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the
24
     federal government’s efforts to immediately remove items from the USML through issuance of a
25

26
            4
             An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
27   August 2, 2018. Dkt. # 29.
28   PRELIMINARY INJUNCTION - 7
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 8 of 25



 1   temporary modification were procedurally defective in that the State Department failed to give
 2   thirty days’ notice to the Congressional foreign relations committees specified in 22 U.S.C.
 3
     § 2778(f)(1) and failed to obtain the concurrence of the Secretary of Defense as required by the
 4
     President when he delegated his removal authority to the Secretary of State in Executive Order
 5

 6   13637, § 1(n)(i).5 Plaintiffs also argue that, to the extent the temporary modification permits

 7   “any United States person” to use the CAD files at issue, the federal government’s action
 8   impermissibly conflicts with state and federal laws limiting access to guns. Finally, plaintiffs
 9
     challenge the decision to allow the CAD files to be published on the internet as arbitrary and
10
     capricious because the State Department failed to articulate any explanation for its decision to
11
     allow the publication of the CAD files on the internet or to alter its earlier factual findings and
12

13   representations regarding the harms such publication will likely cause.

14   A. Jurisdiction
15          Both the federal and private defendants challenge the Court’s jurisdiction over this
16
     matter. The federal defendants argue that the States lack standing, while the private defendants
17
     argue that this lawsuit is an impermissible collateral attack on the outcome of the litigation in the
18
     Western District of Texas.6
19

20

21
            5
22            Plaintiffs, citing a presidential tweet and a White House press briefing, also suggest that the
     State Department exceeded its authority over the USML because the President disagrees with the way in
23   which that authority was exercised. Plaintiffs acknowledge, however, that the President has delegated
     USML designations to the State Department. That delegation was not conditioned on obtaining the
24   President’s prior approval of or subsequent acquiescence to a listing decision. To the extent the
25   President believes that allowing printable gun files to be published on the internet is not sensible, he has
     the power to influence, if not outright direct, the State Department’s decision-making in this matter. He
26   has not yet done so.

27          6
                The private defendants’ § 701 argument is discussed below.
28   PRELIMINARY INJUNCTION - 8
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 9 of 25



 1          1. Standing
 2          In order to present a justiciable case or controversy under Article III of the U.S.
 3
     Constitution, plaintiffs must have standing to challenge defendants’ conduct and pursue the
 4
     relief requested.
 5

 6          [The] constitutional minimum of standing contains three elements. First, the
            plaintiff must have suffered an injury in fact - an invasion of a legally protected
 7
            interest which is (a) concrete and particularized . . . and (b) actual or imminent, not
 8          conjectural or hypothetical . . . . Second, there must be a causal connection
 9          between the injury and the conduct complained of - the injury has to be fairly
            traceable to the challenged action of the defendant, and not the result of the
10
            independent action of some third party not before the court. . . . Third, it must be
11          likely, as opposed to merely speculative, that the injury will be redressed by a
12          favorable decision.

13
     Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, citations,
14
     and alterations omitted). In an APA action, a State alleging a procedural violation has standing if
15
     there is a possibility that the relief requested will prompt the agency to reconsider the decision
16

17   that is allegedly causing harm. Mass. v. Envt’l Protection Agency, 549 U.S. 497, 517 (2007). In

18   addition, a State has a legally protectable interest if it has a sovereign, quasi-sovereign, or
19   proprietary interest that would be impacted by the litigation. Dep’t of Fair Emp’t & Hous. v.
20
     Lucent Techs., 642 F.3d 728, 753 n.5 (9th Cir. 2011).
21
            Plaintiffs allege that the federal defendants failed to provide notice of their intent to
22

23   remove technical data related to the manufacture of 3D guns from the USML and have made a

24   wholly unsupported - and therefore arbitrary and capricious - decision which, in the State
25   Department’s own words, will make anyone in possession of a commercially-available 3D
26
     printer capable of automatically generating a lethal firearm that would be virtually undetectable
27

28   PRELIMINARY INJUNCTION - 9
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 10 of 25



 1   in metal detectors and other security equipment. The federal defendants assert that the alleged
 2   failures are harmless or are causally unrelated to any harm the States might suffer because the
 3
     federal government’s regulatory authority under the AECA is limited to exports and the
 4
     plaintiffs’ concerns are purely domestic. Defendants’ argument is so myopic and restrictive as to
 5

 6   be unreasonable. Whatever defendants’ statutory authority, the fact is that the internet is both

 7   domestic and international. The federal defendants’ determination that the 3D files at issue are
 8   subject to regulation under ITAR and could not, therefore, be published on the internet reduced
 9
     risks of the proliferation of untraceable and undetectable weapons, assassinations, aviation and
10
     other security breaches, and violations of gun control laws both abroad and at home. Thus, the
11
     alleged failures to provide notice and to make a reasonable evaluation of the risks and benefits of
12

13   the proposed action not only impact national security but have domestic repercussions as well.

14          The Court finds that plaintiffs have not only alleged harm to their legally protectable
15   sovereign interests under the traditional standing analysis, but have also alleged a procedural
16
     APA claim where there is a possibility that compelling compliance with the specified procedures
17
     will prompt the agency to reconsider its decision. Forcing the federal defendants to give
18
     Congress thirty days’ notice of the removal of the CAD files from the USML and to seek the
19

20   concurrence of the Department of Defense would afford other executive branch entities

21   (including the President) an opportunity to impact the decisionmaking process and would give
22   both Congress and the States a chance to generate any statutes or regulations deemed necessary
23
     to address the regulatory void the delisting would create. Forcing the federal defendants to
24
     evaluate the effect of the proposed delisting on world peace, national security, and the foreign
25
     policy of the United States (factors which Congress intended the President or his designee to
26

27   consider) may also prompt a reconsideration of the decision to remove the CAD files from the

28   PRELIMINARY INJUNCTION - 10
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 11 of 25



 1   USML. There is, at the very least, a possibility that the States would benefit from the relief
 2   requested in this litigation.
 3
            Plaintiffs have standing to pursue the relief requested in the amended complaint. Plaintiffs
 4
     have alleged an injury in fact that is directly threatened by the federal defendants’ proposed
 5

 6   delisting of the technical data contained in Defense Distributed’s CAD files and that could be

 7   ameliorated, if not avoided entirely, as a result of this litigation.
 8          2. Collateral Attack
 9
            The private defendants argue that this lawsuit is an impermissible collateral attack on the
10
     dismissal with prejudice of the Western District of Texas litigation. They reason that, had the
11
     States moved to intervene in the prior litigation in order to object to the proposed settlement or
12

13   to seek a preliminary injunction precluding its execution, the motion would have been denied

14   and the States cannot, therefore, obtain such relief here. The conclusion does not follow from the
15   premise. The reasons the States would likely not have been permitted to intervene in the prior
16
     litigation is that they were not necessary parties, they had no right to appear simply because they
17
     were interested in its outcome, their claim had nothing to do with the facts or law at issue
18
     between the existing parties, and their APA-based objections could be heard and their interests
19

20   protected in a separate litigation with the federal defendants. See Fed. R. Civ. P. 19 and 24. The

21   district court’s likely refusal to allow plaintiffs to appear and/or intervene in the Western District
22   of Texas litigation is not relevant to, much less dispositive of, plaintiffs’ right to seek relief in
23
     this litigation.
24
            If, as plaintiffs allege, the federal defendants exceeded their authority in entering into the
25
     settlement agreement with the private defendants, they are entitled to file suit under the APA and
26

27   seek appropriate redress. If the remedy afforded in this litigation impinges on the federal

28   PRELIMINARY INJUNCTION - 11
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 12 of 25



 1   defendants’ ability to perform under their settlement agreement with the private defendants, the
 2   latter may have a breach of contract claim against the former, but there is no jurisdictional bar to
 3
     this litigation in the circumstances presented here. The dismissal of the Texas litigation is not
 4
     under attack: rather, the States are challenging the adequacy of agency action. Defendants offer
 5

 6   no case law suggesting that violations of the APA can be shielded from judicial review by

 7   simply incorporating them into a private settlement agreement.
 8   B. Likelihood of Success on the Merits
 9
            1. Congressional Notice
10
            The AECA authorizes the President of the United States “to control the import and the
11
     export of defense articles and defense services” “[i]n furtherance of world peace and the security
12

13   and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The President has the power to

14   designate “defense articles and defense services:” the items so designated constitute the USML.
15   Id. The USML identifies categories of defense articles and services that are subject to export
16
     controls. The list is “organized by paragraphs and subparagraphs” that “usually start by
17
     enumerating or otherwise describing end-items, followed by major systems and equipment;
18
     parts, components, accessories, and attachments; and technical data and defense services directly
19

20   related to the defense articles of that USML category.” 22 C.F.R. § 121.1(a). The USML,

21   Category I, includes all firearms up to .50 caliber (22 C.F.R. § 121.1(I)(a) and (b)) and all
22   technical data “required for the design, development, production, manufacture, assembly,
23
     operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
24
     Through the CJ process, the Department of State specifically determined that the CAD files
25
     Defense Distributed seeks to publish are subject to the export controls of ITAR. The Department
26

27   “may not remove any item from the Munitions List until 30 days after the date on which [it] has

28   PRELIMINARY INJUNCTION - 12
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 13 of 25



 1   provided notice of the proposed removal to the Committee on International Relations of the
 2   House of Representatives and to the Committee on Foreign Relations of the Senate . . . .” 22
 3
     U.S.C. § 2778(f)(1).
 4
            Plaintiffs have shown a likelihood of success on the merits of their APA claim because
 5

 6   the temporary modification of the USML to allow immediate publication of the previously-

 7   regulated CAD files constitutes the removal of one or more items from the USML without the
 8   required Congressional notice. The federal government represents that its settlement with the
 9
     private defendants was the result of a multi-year review process in which the Departments of
10
     Defense, Commerce, and State determined that firearms up to .50 caliber would not provide a
11
     military advantage to adversaries and therefore no longer warrant export control and should be
12

13   removed from the USML.7 Assuming that is the case, the federal defendants acknowledge that

14   the governing statute, 22 U.S.C. §2778(f)(1), requires that the results of the review be reported to
15   Congress and precludes the removal of any item from the USML until thirty days after such
16
     notice is given.
17
            The Department of State argues that its decision to allow the publication of previously-
18
     regulated CAD files does not trigger the Congressional notice requirement because it has not
19

20   removed an “item” from the USML. Defendants argue that the notice requirement applies only

21

22          7
                The federal defendants refused to produce the administrative record of the agency’s decision
23   (Dkt. # 49) and instead rely on the declaration of the Director of the Office of Defense Trade Control
     Policy within the DDTC (Dkt. # 64-1) to explain how and why the decision was made to reverse the CJ
24   determination regarding the CAD files at issue. This tactic has placed plaintiffs and the Court at a
     decided disadvantage in evaluating what the government relied upon when concluding that the State
25
     Department’s prior findings regarding the national security risks posed by plastic, untraceable,
26   undetectable guns should be overruled. For purposes of the procedural APA claim, however, the
     declaration confirms that notice to Congress will be given as required by 22 U.S.C. § 2778(f) if and only
27   if a final rule is issued. Dkt. # 64-1 at ¶ 24.
28   PRELIMINARY INJUNCTION - 13
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 14 of 25



 1   when a whole group or category of defense articles described in the USML, such as
 2   “nonautomatic and semi-automatic firearms to caliber .50 inclusive (12.7 mm),” 22 C.F.R.
 3
     § 121.1(I)(a), is removed and that that has not yet happened. This argument conflates “category”
 4
     with “item.” As described in the statute, the USML is a list of items designated by the President
 5

 6   as “defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an

 7   exhaustive list of every individual article or service that is subject to export control under the
 8   AECA, the Department of State opted to populate the USML with generally descriptive
 9
     categories. Those categories describe end-items, however, and it is those items that are the
10
     “defense articles and defense services” that are subject to export control under the AECA. 22
11
     C.F.R. § 121.1. See also Fact Sheet on President’s Export Control Reform Initiative (April 20,
12

13   2010), https://obamawhitehouse.archives.gov/the-press-office/fact-sheet-presidents-export-

14   control-reform-initiative (visited August 21, 2018) (noting that the United States’ system of
15   export control involved an “extensive list of controlled items which resulted in almost 130,000
16
     licenses” in 2009). The congressional review and notice requirements specifically apply to items,
17
     not categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms
18
     that it is the removal of a particular article or service - i.e., an item rather than a category - that
19

20   triggers the review and notice requirements. The Department describes the CJ procedure as a

21   means of resolving doubts “as to whether an article or service is covered by the U.S. Munitions
22   List” and to seek “redesignation of an article or service currently covered by the U.S. Munitions
23
     List.” 22 C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations
24
     reiterate that the “Department must provide notice to Congress at least 30 days before any item
25
     is removed from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the
26

27   statute and implementing regulations, the Court finds that plaintiffs are likely to prevail on their

28   PRELIMINARY INJUNCTION - 14
                Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 15 of 25



 1   argument that the terms “item” and “category” are distinct and that Congressional notice is
 2   required whenever a previously-designated defense article or service is to be removed from the
 3
     AECA’s reach.
 4
            As noted above, the DDTC made an express determination that certain CAD files that can
 5

 6   be used with a 3D printer to manufacture guns and/or their components are “defense articles” or

 7   “defense services” under the USML. Defendants attempted to revoke that designation through
 8   the issuance of the “temporary modification” described in the settlement agreement in the
 9
     Western District of Texas litigation, thereby removing the CAD files from the USML and lifting
10
     all export controls.8 Congress was not notified prior to the removal. This procedural failure
11
     cannot be rectified by providing Congressional notice thirty days in advance of any final rule
12

13   removing firearms up to .50 caliber from the USML. The temporary modification was an effort

14   to implement the removal immediately, without waiting for the rule to become final and without
15   giving Congress notice and an opportunity to exercise its oversight role. Because the removal to
16
     which the States object occurred as of July 27, 2018, a subsequent notice is obviously not timely
17
     under the statute.9
18
            2. Concurrence of the Secretary of Defense
19

20          When the President delegated his authority under the AECA to the Secretary of State, he

21   also imposed a requirement that any changes in designations of defense articles and defense
22

23          8
             The Court rejects the private defendants’ attempt to distinguish the terms “remove” and
     “exclude” in this context.
24
            9
               To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
25
     temporary modification, its use of that procedure to immediately redesignate an item that was previously
26   covered by the USML without Congressional notice violates the governing statute. “It is beyond dispute
     that a federal regulation cannot empower the Government to do what a federal statute prohibits it from
27   doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).
28   PRELIMINARY INJUNCTION - 15
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 16 of 25



 1   services subject to export control have the concurrence of the Secretary of Defense. There is no
 2   indication that the federal government followed the prescribed procedures. Plaintiffs are not
 3
     likely to succeed on the merits of this aspect of its claim, however, because the relevant
 4
     executive order expressly states that it does not “create any right or benefit, substantive or
 5

 6   procedural, enforceable at law or in equity by any party against the United States, its

 7   departments, agencies, or entities, its officers, employees, or agents, or any other person.”
 8   Executive Order 13637, § 6(c).
 9
            3. Abrogation of State and Federal Law
10
            In response to the States’ objections regarding the scope of the purported authorization
11
     for “any United States person” to “access, discuss, use, reproduce, or otherwise benefit” from the
12

13   CAD files at issue, both the federal and private defendants disavow any intent to alter or in any

14   way impact existing federal prohibitions or limitations on the possession of firearms. The federal
15   defendants also recognize the continuing viability of state law gun control measures. Plaintiffs
16
     do not address this argument in their reply memorandum.
17
            4. Arbitrary and Capricious
18
            Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
19

20   upload to the internet CAD files containing 3D printing instructions for the manufacture of

21   undetectable weapons was arbitrary and capricious because the State Department failed to
22   consider the factors set forth in the AECA and/or to overrule or even address its earlier findings
23
     justifying regulation of the files. The federal defendants state that the change was the result of a
24
     multi-year review process which led to the determination that firearms up to .50 caliber “do not
25
     provide the United States with a critical military or intelligence advantage, and therefore do not
26

27   warrant continued control on the USML.” Dkt. # 64-1 at ¶ 24. Even if the Court accepts that the

28   PRELIMINARY INJUNCTION - 16
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 17 of 25



 1   undisclosed administrative record will support this argument,10 there is no indication that the
 2   Department considered the unique properties of 3D plastic guns or evaluated the factors
 3
     Congress deemed relevant when the Department decided to authorize the posting of the CAD
 4
     files on the internet as of July 27, 2018.
 5

 6          Until April 2018, the federal government took the position that technical data related to

 7   the design and production of weapons using a commercially-available 3D printer posed a threat
 8   to world peace and the security and foreign policy of the United States. Some of its concerns
 9
     related specifically to the undetectable nature of a gun made from plastic. Because they were
10
     virtually undetectable in metal detectors and other security equipment, the State Department
11
     feared that they could be used in assassination attempts, hijackings, piracy, and terrorist
12

13   activities. Other concerns related to the portability and ease of a manufacturing process that

14   would allow terrorist groups and embargoed nations to evade sanctions, repair weapons, restock
15   arms supplies, and fuel violent regional conflicts. Both aspects of the technical data at issue
16
     would, the State Department feared, subvert the domestic laws of nations with restrictive firearm
17
     controls, impairing the United States’ foreign relations with those nations. Overall, the
18
     Department of State concluded that the worldwide publication of computerized instructions for
19

20   the manufacture of undetectable firearms was a threat to world peace and the national security

21   interests of the United States and would cause serious and long-lasting harm to its foreign policy.
22          Against these findings related to the specific defense articles at issue in this litigation, the
23
     federal defendants state only that restricting the international availability of firearms up to .50
24
     caliber will not provide the United States with a critical military or intelligence advantage. There
25

26

27          10
                 Plaintiffs’ motion to strike arguments based on the administrative record is DENIED.
28   PRELIMINARY INJUNCTION - 17
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 18 of 25



 1   is no indication that the Department evaluated the unique characteristics and qualities of plastic
 2   guns when it was considering the deletion of the small firearms category from the USML.
 3
     Statements made at oral argument affirmatively suggest that it did not do so prior to July 27,
 4
     2018. Nor is there any reasoned explanation for its change in position regarding the harms that
 5

 6   publication of the regulated technical data will engender. The State Department also appears to

 7   have evaluated the export controls on small caliber firearms only through the prism of whether
 8   restricting foreign access would provide the United States with a military or intelligence
 9
     advantage. Congress, however, directed the Department to consider how the proliferation of
10
     technical data and related weaponry would impact world peace, national security, and foreign
11
     policy. When President Obama initiated the multi-year review of the export control system on
12

13   which defendants rely, the stated goals of the review included “enhanc[ing] U.S. national

14   security” and updating the Cold War era system “to address the threats we face today and the
15   changing economic and technological landscape.” Fact Sheet on the President’s Export Control
16
     Reform Initiative (April 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
17
     sheet-presidents-export -control-reform-initiative (visited August 21, 2018). Based on the
18
     existing record, plaintiffs have raised serious questions regarding the merits of their claim that
19

20   the federal defendants failed to consider aspects of the problem which Congress deemed

21   important, failed to articulate a reasonable explanation for this particular decision in light of its
22   prior findings and representations, and engaged in arbitrary and capricious agency action.
23
            5. Agency Discretion
24
            The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
25
     because the APA does not apply “to the extent that . . . agency action is committed to agency
26

27   discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to

28   PRELIMINARY INJUNCTION - 18
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 19 of 25



 1   agency discretion as a matter of law: the decision to designate an item as a defense article or
 2   defense service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an
 3
     item from the USML, which Congress chose not to make unreviewable.
 4
            “Over the years, [the Supreme Court has] read § 701(a)(2) to preclude judicial review of
 5

 6   certain categories of administrative decisions that courts traditionally have regarded as

 7   ‘committed to agency discretion.’” Lincoln v. Vigil, 508 U.S. 182, 191 (1993). Thus, an express
 8   legislative bar such as that found in § 2778(h) is not a prerequisite to a finding that an action is
 9
     committed to agency discretion by law. The Supreme Court has found that an agency’s decision
10
     not to initiate enforcement proceedings, not to grant reconsideration of agency action, or how to
11
     allocate funds from a lump-sum budget allocation are presumptively unreviewable because those
12

13   decisions often involve complicated balancing of factors within the agency’s expertise, Congress

14   imposed no relevant requirements or restrictions, and there is no adequate standard by which the
15   judiciary could evaluate the agency action. Id. at 191-93. Those factors do not apply here.
16
     Plaintiffs are challenging the federal defendants’ failure to comply with certain procedures that
17
     Congress and the courts have imposed when making removal decisions under AECA. “The
18
     process by which an agency makes a rule may be reviewed for compliance with applicable
19

20   procedural requirements regardless of whether the substance of the rule is itself reviewable.”

21   Batalla Vidal v. Duke, 295 F. Supp.3d 127, 148 (E.D.N.Y. 2017).
22          6. First Amendment
23
            The private defendants argue that the CAD files are protected speech under the First
24
     Amendment, that restrictions on their ability to publish the files constitute a prior restraint that is
25
     presumed to be unconstitutional, and that the regulations should be subjected to strict scrutiny.
26

27   Whether or not the First Amendment precludes the federal government from regulating the

28   PRELIMINARY INJUNCTION - 19
              Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 20 of 25



 1   publication of technical data under the authority granted by the AECA is not relevant to the
 2   merits of the APA claims plaintiffs assert in this litigation. Plaintiffs allege that the federal
 3
     defendants failed to follow prescribed procedures and acted in an arbitrary and capricious
 4
     manner when they issued the temporary modification and letter authorizing the immediate
 5

 6   publication of the CAD files. The State Department has not attempted to justify its action as

 7   compelled by the First Amendment, nor have the private defendants shown that their First
 8   Amendment interests are a defense to or otherwise invalidate plaintiffs’ claims against the
 9
     federal defendants. To the extent the private defendants’ speech is impacted, their First
10
     Amendment interests are considered in the balancing of hardships and public interest section
11
     below.
12

13   C. Irreparable Harm

14            Plaintiffs have submitted evidence, including declarations and the federal defendants’
15   prior findings, showing that the States will likely suffer irreparable injury if the technical data for
16
     designing and producing undetectable weapons using a commercially-available 3D printer are
17
     published on the internet. Many of the same concerns that prompted the DDTC to conclude that
18
     the CAD files are “defense articles” within the scope of the USML apply with equal force to the
19

20   States. A gun made from plastic is virtually undetectable in metal detectors and other security

21   equipment intended to promote public safety at airports, sporting events, courthouses, music
22   venues, and government buildings. The portability and ease of a manufacturing process that can
23
     be set up virtually anywhere would allow those who are, by law, prohibited from manufacturing,
24
     possessing, and/or using guns to more easily evade those limitations. The publication of the
25
     technical data would subvert the domestic laws of states with more restrictive firearm controls
26

27   and threaten the peace and security of the communities where these guns proliferate.

28   PRELIMINARY INJUNCTION - 20
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 21 of 25



 1          In addition, the States have certain public safety, law enforcement, and proprietary
 2   interests that were not of particular concern to the United States when considering the effects the
 3
     technical data would have if exported to other countries. The instability and inaccuracy of 3D
 4
     printed firearms pose threats to the citizens of the plaintiff States, including both users and
 5

 6   bystanders, while the toy-like appearance increases the risk of unintentional discharge, injury,

 7   and/or death. Guns that have no identifying information, guns that are undetectable, and guns
 8   that thwart the use of standard forensic techniques to link a particular projectile to a particular
 9
     weapon will hamper law enforcement efforts to prevent and/or investigate crime within the
10
     States’ respective jurisdictions. And to the extent a State itself utilizes metal detectors in its
11
     courthouses, jails, prisons, or public buildings, it will have to expend additional time or money
12

13   in an effort to maintain security if, as the private defendants advocate, every person owns a

14   plastic gun.
15          The plaintiff States and the District of Columbia, as sovereigns, represent more than160
16
     million people, many of whom have seen the threat level of their daily lives increase year after
17
     year. The District of Columbia, New York, California, Virginia, Maryland, Minnesota, New
18
     Jersey, and Pennsylvania have all endured assassinations or assassination attempts. School
19

20   shootings involving students of all ages have occurred in Colorado, Oregon, Washington,

21   Connecticut, Illinois, California, Virginia, Pennsylvania, North Carolina, Massachusetts,
22   Maryland, Iowa, Hawaii, Minnesota, New York, and New Jersey during the past twenty years.
23
     During the same time frame, California, Colorado, Connecticut, Illinois, Minnesota, Hawaii,
24
     Massachusetts, Maryland have experienced workplace shootings with multiple victims. And, of
25
     course, hijackers were able to crash airplanes into fields and buildings in Pennsylvania, New
26

27   York, and the District of Columbia/Virginia in 2001. Plaintiffs have a legitimate fear that adding

28   PRELIMINARY INJUNCTION - 21
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 22 of 25



 1   undetectable and untraceable guns to the arsenal of weaponry already available will likely
 2   increase the threat of gun violence they and their people experience.
 3
            Defendants do not argue that any of these injuries are reparable. Rather, defendants argue
 4
     that the injuries are not causally connected to the State Department’s decision to overturn its
 5

 6   prior CJ determination and remove the CAD files from the USML. The federal defendants assert

 7   that, because the AECA regulates the export of defense articles, a change in their regulatory
 8   stance cannot be the cause of the domestic effects of which plaintiffs complain. As discussed in
 9
     the standing analysis, this argument ignores reality and is wholly unpersuasive. The inclusion of
10
     the CAD files on the USML prevented the technical data from being posted on the internet.
11
     Because there is no “domestic” internet, the ban had the collateral effect of making it more
12

13   difficult to locate and download instructions for the manufacture of plastic firearms both

14   domestically and internationally. It takes virtually no imagination to perceive the direct
15   connection between removing the CAD files from the USML, the internet publication of the
16
     technical data, and the likelihood of the irreparable injuries plaintiffs have identified.
17
            The private defendants, for their part, argue that the causal connection is broken because
18
     nine11 of the CAD files at issue are already on the internet (Defense Distributed posted them
19

20   again for good measure on July 27, 2018, as soon as the temporary modification and authorizing

21   letter were issued, but took them down when the temporary restraining order was entered).
22   Nevertheless, plaintiffs have shown that they are likely to suffer irreparable harm in the absence
23
     of an injunction. First, it is not clear how available the nine files are: the possibility that a
24

25          11
               In their memorandum and at oral argument, the private defendants state that they published ten
26   CAD files pursuant to the authorizations they received as part of the settlement. The file pertaining to
     the Ghost Gunner 2 assembly files were not covered by the USML and not subject to ITAR control. Dkt.
27   # 29-1 at 82 and # 63-1 at 8.
28   PRELIMINARY INJUNCTION - 22
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 23 of 25



 1   cybernaut with a BitTorrent protocol will be able to find a file in the dark or remote recesses of
 2   the internet does not make the posting to Defense Distributed’s site harmless. Second, there is no
 3
     information regarding when these files were posted and whether they were posted with the
 4
     approval of the relevant government agency. Absent such approval, the files remain “technical
 5

 6   data” subject to ITAR control because they are not in the “public domain” for purposes of the

 7   AECA. 22 C.F.R. § 120.10(b) and § 120.11(a)(7). Third, many of the files have not yet been
 8   released, including files created by third parties and any files Defense Distributed will develop in
 9
     the future. Fourth, the private defendants’ dogged pursuit of the right to publish these files - and
10
     the evident alarm with which the proposed publication has been met in the Congress, in the
11
     White House, amongst advocacy groups, and in state houses all over the country - suggest that
12

13   further publication is not harmless.

14          Finally, the federal defendants argue that the States will not be harmed at all because the
15   United States is committed to enforcing the Undetectable Firearms Act of 1988. While the Court
16
     appreciates the earnestness with which this commitment was made at oral argument, it is of
17
     small comfort to know that, once an undetectable firearm has been used to kill a citizen of
18
     Delaware or Rhode Island or Vermont, the federal government will seek to prosecute a weapons
19

20   charge in federal court while the State pursues a murder conviction in state court. The very

21   purpose for which the private defendants seek to release this technical data is to arm every
22   citizen outside of the government’s traditional control mechanisms of licenses, serial numbers,
23
     and registration. It is the untraceable and undetectable nature of these small firearms that poses a
24
     unique danger. Promising to detect the undetectable while at the same time removing a
25
     significant regulatory hurdle to the proliferation of these weapons - both domestically and
26

27   internationally - rings hollow and in no way ameliorates, much less avoids, the harms that are

28   PRELIMINARY INJUNCTION - 23
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 24 of 25



 1   likely to befall the States if an injunction is not issued.
 2   D. Balance of Hardships and Public Interest
 3
            Against the likelihood that the States will suffer the various harms discussed above, the
 4
     federal defendants identify no hardship of their own, but argue that the public interest in
 5

 6   allowing the Executive to exercise its discretion in determining how best to promote national

 7   security weighs against preliminary injunctive relief. That discretion must, however, be
 8   exercised through the procedures established by Congress and not in an arbitrary and capricious
 9
     manner.
10
            The private defendants raise the more substantive argument that a preliminary injunction
11
     will impair their First Amendment rights, a loss which, “for even minimal periods of time,
12

13   unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74 (1976). The

14   First Amendment argument raises a number of challenging issues. Is computer code speech? If
15   yes, is it protected under the First Amendment? To answer those questions, one would have to
16
     determine what the nature of the files at issue here is: are they written and designed to interact
17
     solely with a computer in the absence of the intercession of the mind or will of the recipient or is
18
     it an expressive means for the exchange of information regarding computer programming and/or
19

20   weapons manufacturing? Are the export controls of the ITAR a prior restraint giving rise to a

21   presumption that they are unconstitutional? Is the AECA a general regulatory statute not
22   intended to control the content of speech but only incidentally limiting its unfettered exercise?
23
     Or is the government attempting to regulate distribution of the CAD files because of the message
24
     they convey? Depending on which level of scrutiny applies, does the regulation advance
25
     important governmental interests unrelated to the suppression of free speech and avoid
26

27   burdening more speech than necessary or is the regulation narrowly tailored to promote a

28   PRELIMINARY INJUNCTION - 24
             Case 2:18-cv-01115-RSL Document 95 Filed 08/27/18 Page 25 of 25



 1   compelling Government interest?
 2          The Court declines to wade through these issues based on the limited record before it and
 3
     instead presumes that the private defendants have a First Amendment right to disseminate the
 4
     CAD files. That right is currently abridged, but it has not been abrogated. Regulation under the
 5

 6   AECA means that the files cannot be uploaded to the internet, but they can be emailed, mailed,

 7   securely transmitted, or otherwise published within the United States. The Court finds that the
 8   irreparable burdens on the private defendants’ First Amendment rights are dwarfed by the
 9
     irreparable harms the States are likely to suffer if the existing restrictions are withdrawn and that,
10
     overall, the public interest strongly supports maintaining the status quo through the pendency of
11
     this litigation.
12

13

14          For all of the foregoing reasons, plaintiffs’ motion for a preliminary injunction is
15   GRANTED. The federal defendants and all of their respective officers, agents, and employees
16
     are hereby enjoined from implementing or enforcing the “Temporary Modification of Category I
17
     of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed, and
18
     the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018,
19

20   and shall preserve the status quo ex ante as if the modification had not occurred and the letter

21   had not been issued until further order of the Court.
22

23
            Dated this 27th day of August, 2018.
24

25
                                                A
                                                Robert S. Lasnik
26                                              United States District Judge
27

28   PRELIMINARY INJUNCTION - 25
EXHIBIT 2
EXHIBIT 3
          Case 1:15-cv-00372-RP Document 113 Filed 07/30/18 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al.,                         §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                   1:15-CV-372-RP
                                                     §
UNITED STATES DEPARTMENT                             §
OF STATE, et al.,                                    §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is the parties’ Stipulation of Dismissal with Prejudice. (Dkt. 112). The

parties stipulate that they have resolved all causes of action and that this action should be dismissed

with prejudice. (Id.). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an

action upon filing a stipulation of dismissal signed by all parties who have appeared. Plaintiff has

done so. The Court therefore ORDERS that the case is DISMISSED WITH PREJUDICE. All

costs shall be taxed to the party incurring them. This action is CLOSED.

        SIGNED on July 30, 2018.



                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                            /s/ Connie K. Chan___________
                                                            Connie K. Chan




                                               12
